     Case 4:19-cv-04705 Document 1 Filed on 12/03/19 in TXSD Page 1 of 10



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

CLAYTON FRUGE, Individually and            §
On Behalf of All Others Similarly          §
Situated,                                  §
                                           §
               Plaintiff,                  §           No._________________
                                           §
v.                                         §
                                           §
HELIX ENERGY SOLUTIONS                     §
GROUP, INC.,                               §
                                           §
               Defendant.                  §

                      PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW Plaintiff Clayton Fruge (referred to as “Plaintiff” or “Fruge”)

bringing this collective action and lawsuit on behalf of himself and all other similarly

situated employees to recover unpaid overtime wages from Defendant Helix Energy

Solutions Group, Inc. (referred to as “Defendant” or “Helix”). In support thereof, he

would respectfully show the Court as follows:

                                   I. Nature of Suit

         1.    Plaintiff’s claims arise under the Fair Labor Standards Act of 1938, 29

U.S.C. §§ 201-219 (“FLSA”).

         2.    The FLSA was enacted to eliminate “labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency and
  Case 4:19-cv-04705 Document 1 Filed on 12/03/19 in TXSD Page 2 of 10



general well-being of workers ….” 29 U.S.C. § 202(a). To achieve its humanitarian

goals, the FLSA defines appropriate pay deductions and sets overtime pay, minimum

wage, and recordkeeping requirements for covered employers. 29 U.S.C. §§ 206(a),

207(a), 211(c).

       3.         Helix violated the FLSA by employing Plaintiff and other similarly

situated nonexempt employees “for a workweek longer than forty hours [but refusing

to compensate them] for [their] employment in excess of [forty] hours … at a rate not

less than one and one-half times the regular rate at which [they are or were] employed.”

29 U.S.C. § 207(a)(1).

       4.         Helix violated the FLSA by failing to maintain accurate time and pay

records for Plaintiff and other similarly situated nonexempt employees as required by

29 U.S.C. § 211(c) and 29 C.F.R. pt. 516.

       5.         Plaintiff brings this collective action under 29 U.S.C. § 216(b) on behalf

of himself and all other similarly situated employees to recover unpaid overtime wages.

                                  II. Jurisdiction & Venue

       6.         The Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 216(b) because it arises under the FLSA, a federal statute.

       7.         Venue is proper in this district and division pursuant to 28 U.S.C. §

1391(b)(1), (2) because Helix resides in the Houston Division of the Southern District

of Texas and/or a substantial part of the events or omissions giving rise to Plaintiff’s

claims occurred in the Houston Division of the Southern District of Texas.


                                             -2-
  Case 4:19-cv-04705 Document 1 Filed on 12/03/19 in TXSD Page 3 of 10



                                           III. Parties

       8.      Clayton Fruge (or “Fruge”) is an individual who resides in Anna, Texas

and who has been employed by Helix during the last three years.

       9.      Helix Energy Solutions Group, Inc. is a Minnesota corporation that may

be served with process by serving its registered agent: CT Corporation System, at 1999

Bryan Street, Suite 900, Dallas, Texas 75201-3136. Alternatively, if the registered agent

of Helix Energy Solutions Group, Inc. cannot with reasonable diligence be found at

the company’s registered office, Helix Energy Solutions Group, Inc. may be served

with process by serving the Texas Secretary of State pursuant to TEX. BUS. ORG.

CODE § 5.251 and TEX. CIV. PRAC. & REM. CODE § 17.026.

       10.     Whenever it is alleged that Helix committed any act or omission, it is

meant that company’s officers, directors, vice-principals, agents, servants or employees

committed such act or omission and that, at the time such act or omission was

committed, it was done with the full authorization, ratification or approval of Helix or

was done in the routine and normal course and scope of employment of the company’s

officers, directors, vice-principals, agents, servants or employees.

                                        IV. Facts

       11.     Helix provides subsea construction, inspection, maintenance, repair and

salvage services to customers in the offshore natural gas and oil industry; its corporate

headquarters is located in the territorial jurisdiction of this Court.




                                           -3-
  Case 4:19-cv-04705 Document 1 Filed on 12/03/19 in TXSD Page 4 of 10



        12.    Helix employed Fruge as steward from approximately November 2017

to April 2019. Fruge continues to work for Helix as a roustabout from approximately

April 2019 to present.

        13.    As a steward, Fruge’s primary duties were nonexempt.

        14.    As a steward, Fruge’s primary duties did not include office or nonmanual

work.

        15.    As a steward, Fruge’s primary duties were not directly related to the

management or general business operations of Helix or its customers.

        16.    As a steward, Fruge’s duties did not differ substantially from the duties

of traditionally nonexempt hourly workers.

        17.    As a steward, Fruge did not exercise a meaningful degree of independent

discretion with respect to the exercise of his duties.

        18.    Instead, Fruge was required to follow the policies, practices and

procedures set by Helix.

        19.    Fruge did not have any independent authority to deviate from these

policies, practices and procedures.

        20.    During Plaintiff’s employment with Helix, he was engaged in commerce

or the production of goods for commerce.

        21.    During Plaintiff’s employment with Helix, the company had employees

engaged in commerce or in the production of goods for commerce.




                                           -4-
  Case 4:19-cv-04705 Document 1 Filed on 12/03/19 in TXSD Page 5 of 10



       22.    During Plaintiff’s employment with Helix, the company had employees

handling, selling or otherwise working on goods or materials that had been moved in

or produced for commerce by others.

       23.    During Plaintiff’s employment with Helix, the company had an annual

gross volume of sales made or business done of at least $500,000.

       24.    As a steward, Fruge, Plaintiff was paid on a day-rate basis.

       25.    During Plaintiff’s employment with Helix, he regularly worked in excess

of forty hours per week.

       26.    Helix knew or reasonably should have known that Plaintiff worked in

excess of forty hours per week.

       27.    Helix did not pay Plaintiff overtime “at a rate not less than one and one-

half times the regular rate at which he [was] employed.” 29 U.S.C. § 207(a)(1).

       28.    Instead, Helix paid Plaintiff a flat sum for each day’s work regardless of

the number of hours he worked in a workweek. See, 29 C.F.R. § 778.112 (day-rate

workers entitled to additional overtime premium).

       29.    In other words, Helix paid Plaintiff overtime at a rate less than one and

one-half times the regular rate at which he was employed in violation of the FLSA.

       30.    Helix knew or reasonably should have known that Plaintiff was not

exempt from the overtime provisions of the FLSA.

       31.    Helix failed to maintain accurate time and pay records for Plaintiff as

required by 29 U.S.C. § 211(c) and 29 C.F.R. pt. 516.


                                         -5-
  Case 4:19-cv-04705 Document 1 Filed on 12/03/19 in TXSD Page 6 of 10



       32.       Helix knew or showed a reckless disregard for whether its pay practices

violated the FLSA.

       33.       Helix is liable to Plaintiff for his unpaid overtime wages, liquidated

damages and attorney’s fees and costs pursuant to 29 U.S.C. § 216(b).

       34.       All employees being paid a day rate employed by Helix are similarly

situated to Plaintiff because they (1) have similar job duties; (2) regularly work in excess

of forty hours per week; (3) are not paid overtime for the hours they work in excess of

forty per week as required by 29 U.S.C. § 207(a)(1) and (4) are entitled to recover their

unpaid overtime wages, liquidated damages and attorneys’ fees and costs from Helix

pursuant to 29 U.S.C. § 216(b).

    V. Count One—Failure to Pay Overtime in Violation of 29 U.S.C. § 207(a)

       35.       Plaintiff adopts by reference all of the facts set forth above. See, FED. R.

CIV. P. 10(c).

       36.       During Plaintiff’s employment with Helix, he was a nonexempt

employee.

       37.       As a nonexempt employee, Helix was legally obligated to pay Plaintiff

“at a rate not less than one and one-half times the regular rate at which he [was]

employed[]” for the hours that he worked over forty in a workweek. 29 U.S.C. §

207(a)(1).

       38.       Helix did not pay Plaintiff overtime “at a rate not less than one and one-

half times the regular rate at which he [was] employed.” 29 U.S.C. § 207(a)(1).


                                             -6-
  Case 4:19-cv-04705 Document 1 Filed on 12/03/19 in TXSD Page 7 of 10



       39.       Instead, Helix paid Plaintiff a flat sum for each day’s work regardless of

the number of hours he worked in a workweek. See, 29 C.F.R. § 778.112 (day-rate

workers entitled to additional overtime premium).

       40.       In other words, Helix paid Plaintiff overtime at a rate less than one and

one-half times the regular rate at which he was employed in violation of the FLSA.

       41.       If Helix classified Plaintiff as exempt from the overtime requirements of

the FLSA, he was misclassified because no exemption excuses the company’s

noncompliance with the overtime requirements of the FLSA.

       42.       Helix knew or showed a reckless disregard for whether its pay practices

violated the overtime requirements of the FLSA. In other words, Helix willfully

violated the overtime requirements of the FLSA.

                   VI. Count Two—Failure to Maintain Accurate Records in
                              Violation of 29 U.S.C. § 211(c)

       43.       Plaintiff adopts by reference all of the facts set forth above. See, FED. R.

CIV. P. 10(c).

       44.       The FLSA requires employers to keep accurate records of hours worked

by and wages paid to nonexempt employees. 29 U.S.C. § 211(c); 29 C.F.R. pt. 516.

       45.       In addition to the pay violations of the FLSA described above, Helix

also failed to keep proper time and pay records as required by the FLSA.




                                             -7-
  Case 4:19-cv-04705 Document 1 Filed on 12/03/19 in TXSD Page 8 of 10



                    VII. Count Three—Collective Action Allegations

       46.       Plaintiff adopts by reference all of the facts set forth above. See, FED. R.

CIV. P. 10(c).

       47.       On information and belief, other employees have been victimized by

Helix’s violations of the FLSA identified above.

       48.       These employees are similarly situated to Plaintiff because, during the

relevant time period, they held similar positions, were compensated in a similar manner

and were denied overtime wages at one and one-half times their regular rates for hours

worked over forty in a workweek.

       49.       Helix’s policy or practice of failing to pay overtime compensation is a

generally applicable policy or practice and does not depend on the personal

circumstances of the putative class members.

       50.       Since, on information and belief, Plaintiff’s experiences are typical of the

experiences of the putative class members, collective action treatment is appropriate.

       51.       All employees of Helix, regardless of their rates of pay, job titles or

precise job locations who were paid at a rate less than one and one-half times the regular

rates at which they were employed for the hours that they worked over forty in a

workweek are similarly situated. Although the issue of damages may be individual in

character, there is no detraction from the common nucleus of liability facts. The Class

is therefore properly defined as:




                                             -8-
  Case 4:19-cv-04705 Document 1 Filed on 12/03/19 in TXSD Page 9 of 10



               All stewards paid on a day rate by Helix during the last
               three years.

       52.     Helix is liable to Plaintiff and the Putative Class for the difference

between what it actually paid them and what it was legally obligated to pay them.

       53.     Because Helix knew and/or showed a reckless disregard for whether its

pay practices violated the FLSA, the company owes Plaintiff and the Putative Class

their unpaid overtime wages for at least the last three years.

       54.     Helix is liable to Plaintiff and the Putative Class in an amount equal to

their unpaid overtime wages as liquidated damages.

       55.     Helix is liable to Plaintiff and the Putative Class for their reasonable

attorneys’ fees and costs.

       56.     Plaintiff have retained counsel who are well versed in FLSA collective

action litigation and who are prepared to litigate this matter vigorously on their behalf

as well as all other putative class members.




                                          -9-
Case 4:19-cv-04705 Document 1 Filed on 12/03/19 in TXSD Page 10 of 10



                                 VIII. Prayer

    57.   Plaintiff prays for the following relief:

             a. an order allowing this action to proceed as a collective action
                under 29 U.S.C § 216(b);

             b. judgment awarding Plaintiff and the Putative Class all unpaid
                overtime compensation, liquidated damages, attorneys’ fees and
                costs;

             c. post judgment interest at the applicable rate;

             d. incentive awards for any class representative(s); and

             e. all such other and further relief to which Plaintiff and the
                Putative Class may show themselves to be justly entitled.




                                              Respectfully submitted,
                                              MOORE & ASSOCIATES

                                              By:
                                                    Melissa Moore
                                                    State Bar No. 24013189
                                                    Federal Id. No. 25122
                                                    Curt Hesse
                                                    State Bar No. 24065414
                                                    Federal Id. No. 968465
                                                    Lyric Center
                                                    440 Louisiana Street, Suite 675
                                                    Houston, Texas 77002
                                                    Telephone: (713) 222-6775
                                                    Facsimile: (713) 222-6739

                                              ATTORNEYS FOR PLAINTIFF



                                     - 10 -
